Title: To John Adams from Henry Knox, 25 September 1776
From: Knox, Henry
To: Adams, John


     
      Dear sir
      Heights of Harlem Septr 25 1776
     
     Thro’ the hurry and confusion of one retreat after another I have omitted to answer your last favor. You are pleas’d to desire a list of the Officers from Massachusetts Bay noting such as bid fair to rise superior to the commonality. I have endevor’d to procure the whole list but in vain. The General sometime since order’d a list to be given in of the Officers of evry Regiment in Order to go to the War Office at Philadelphia. This must be more correct than any other that can be procur’d. The Character of Major Brooks is that of a sensible, brave, good officer, a man of reading and who will if God spares his Life be an ornament to his Country. Lt Coll Shepard is brave and clever but his view of things is not so extensive or his education equal to the other. Major Austin’s Genius is equal to any science, but I am not so certain that his application is. If Austin could by any ways or means have infus’d into him certain principles of inflexible honor and sentiment, and a proportion of Judgement with his Genius, I think he would be one of the first Characters coming on the stage. These in my opinion would be essential of a Lieutenant Colonel Artillery. “If another Battalion of Artillery shall be rais’d who are to be the field Officers?” This sir will be difficult to answer without the Congress or the General know persons suitable for those Offices. I confess I do not, at least not in the army and there are so few inducements, excepting a Love to their Country which seems to go a precious little way thus I know not how we shall get them. There is but one Lieutenant Colonel to the present Battalion and but one Major altho the Congress allow of two of each. The Lt Colo is David Mason, who is but so so, the Major is an exceeding fine Spirited fellow (Crane) and were his education equal to his station he must cut An excellent figure. He was wounded some time ago in the foot so that he is disabl’d for the Campaign. Mason has been sick for Some time. I am alone and have been so for a long time. The petty business of paying the regiment which till Now has been I think impos’d upon me together with the arrangement, and disposal of all the Cannon and Stores and discipline of the regiment has so fully employ’d me that I have scarcely had time to take the common refreshing of nature. This I mean not by way of complaint for I rejoice exceedingly that I have been in the least Assisting my injur’d and insulted Country.
     I am sorry to observe the same popular plan for raising a new Army still continuing—which will most assuredly give the continent the same unmeaning puppies for officers with which she has been curs’d. If the Congress do not administer a radical Cure they will in the end repent it. Military Accademies must be Instituted at any expence, We are fighting against a people well acquainted with the Theory and practice of War—brave by discipline and habit furnish’d with every implement of war necessary for any enterprize. What do we oppose to these? We oppose a —— Tho they are brave and furnish’d with all these matters yet from some causes They discover very little of the great or vast in their designs or executions. Otherways this army would have been annihilated. Had they at their head our amiable and worthy General I think poor America would have ere’ now have felt the  severely. We had one chance and only one for the defence of New York and that they completly put into our hands, and which some of our Genera most vilely miss’d improving. The ignorance of the Grounds and the not occupying the passes on that Island sufficiently has been the sole and only cause of our subsequent Retreats and —— had General Greene been fit for duty I flatter myself matters would have worn a very different appearance at present. These and other matters may form some very pertinent inquiries in some future day.
     The enemy have now suffer’d us quietly to fortify heights which they cannot storm or take. When the Grounds on the other side Kings Bridge and above Morrisania shall be sufficiently fortified I think they will not be able to disposess us of the places where we now are. This will be a negative advantage and I hope some lapse in their Conduct will give some very capital and positive advantages. I am asham’d of this Letter it being written amid the Hurry interruption and Confusion of a tent. I am Dear sir Yours with the greatest affection and Respect Your most obt & hbl Servant
     
      Henry Knox
     
    